Name: Commission Regulation (EEC) No 962/93 of 22 April 1993 opening a standing invitation to tender for the export of 150 000 tonnes of breadmaking common wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 98/18 Official Journal of the European Communities 24. 4. 93 COMMISSION REGULATION (EEC) No 962/93 of 22 April 1993 opening a standing invitation to tender for the export of 150 000 tonnes of breadmaking common wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), stipulates that cereals held by intervention agencies are to be sold by tendering procedure ; Whereas Commission Regulation (EEC) No 1836/82 Q, as last amended by Regulation (EEC) No 3043/91 (6), sets procedures and requirements for the sale of cereals held by intervention agencies ; Whereas Romania urgently needs breadmaking wheat but is unable to cover all her requirements at world market prices ; whereas the Community has for humanitarian reasons undertaken to reduce that country's shortfall in breadmaking cereals ; Whereas the Community holds surplus amounts of bread ­ making common wheat, in France in particular ; whereas a tendering procedure should therefore be opened for delivery of 150 000 tonnes of breadmaking wheat held by the French intervention agency to be supplied cif (ex-ship) at Constanta in Romania ; Whereas the nature of the operation calls for specific provisions in regard to its execution ; Whereas experience indicates a need to ensure that the timetable laid down for staggered delivery of the wheat is respected ; whereas delayed delivery should therefore in certain cases occasion a deduction from the delivery secu ­ rity ; HAS ADOPTED THIS REGULATION : Article 1 1 . The French intervention agency shall , observing the requirements of Regulation (EEC) No 1836/92, open a standing invitation to tender to determine the minimum selling price for 150 000 tonnes of common breadmaking wheat held by it. 2. Tenderers who undertake to deliver the 1 50 000 tonnes of wheat cif not unloaded (ex-ship) to the port of Constanta and to consign it free of charge to the Roma ­ nian authorities or to the organization authorized to act on their behalf, may participate in the invitation to tender. Article 2 1 . Tenders shall relate to the entire lot of 1 50 000 tonnes in storage in the Rouen area. 2. No export refund shall be paid in respect of the delivery provided for in this Regulation. Article 8 (2) of Regulation (EEC) No 1836/82 notwithstanding, the re ­ quirement to submit an application for the advance fixing of the refund shall not apply. 3 . Export licences shall be valid from their date of issue until 30 June 1993 . 4. The provisions ' of Article 44 of Regulation (EEC) No 3719/88 shall not apply. Article 3 1 . Article 7 (1 ) of Regulation (EEC) No 1836/92 notwithstanding, the time limit for submission of tenders under the first partial invitation to tender shall be 28 April 1993 at 13.00 hours (Brussels time). 2. Should the wheat not be assigned further opportuni ­ ties to submit tenders shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The French intervention agency shall notify the Commission, in the form indicated in Annex I and within not more than two working hours following the deadline, of the tenders received. The notification shall be addressed to the telex or fax numbers shown in Annex II. (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23 . (6 OJ No L 288, 18 . 10 . 1991 , p . 21 24. 4. 93 Official Journal of the European Communities No L 98/19 2. Except in cases of force majeure all risk of loss or deterioration of the wheat shall be the responsibility of the tenderer. Article 7 1 . The tenderer shall undertake to provide the Roma ­ nian authorities with the supply operation documents as specified in the notice of invitation to tender. 2. The tenderer shall keep , the Romanian authorities and the intervention agency informed of the progress of deliveries. Article 4 1 . The successful tenderer shall pay for the cereals before removal. j 2. The successful tenderer shall obtain payment of ECU 8,150 million on submission of proof that delivery has been made on the terms set. Proof shall be consti ­ tuted by :  the takeover certificate indicated in Article 8 (2), and  the certificate of conformity indicated in Article 9 (2). He may however obtain an advance of 50 % of the above ­ mentioned amount on submission of proof of completion of customs export formalities. 3 . The rate to be applied to the payments indicated in the previous paragraphs shall be the agricultural conver ­ sion rate in force on the last day for submission of tenders. Article 8 1 . France shall take all necessary action to ensure that no refund is granted in connection with the supply opera ­ tion and shall endorse export licences accordingly. 2. The tenderer shall request a takeover certificate from the Romanian authorities for the quantity delivered. This shall be as shown in Annex III. Article 5 1 . The wheat shall be delivered by sea in regular instal ­ ments in line with a timetable to be agreed with the Romanian authorities. The final date for completion of deliveries shall be 15 July 1993. 2. For each part-delivery the tenderer shall notify the Commission of the date of arrival of the vessel as agreed with the Romanian authorities. This must be done by telex, fax or telegram to the address given in Annex II five days at the latest before that date. 3. For every day by which delivery overshoots the time limit provided for in paragraph 1 , 0,05 % of the security, provided for in Article 17 of Regulation (EEC) No 1836/92, corresponding to the quantity delayed shall be forfeit. If the delay is more than five days this percen ­ tage shall be raised to 0,1 % for each day of delay. 4. If takeover at the delivery stage is delayed for reasons not the fault of the tenderer, the extra costs incurred by him shall be reimbursed by the Commission on the basis of supporting documents. This paragraph shall not apply where the dates of delivery laid down in paragraph 1 and the notifications referred to in paragraph 2 are not observed. Article 9 1 . The tenderer shall submit to any check on the quan ­ tity or quality of the cereals supplied, made by or on behalf of the intervention agency. 2. A check on the quantity and quality of the cereals supplied shall be made in the country of destination by a surveillance organization company appointed by the French intervention agency in agreement with the tenderer. A certificate of conformity shall be issued fol ­ lowing the check and transmitted directly to the interven ­ tion agency. 3. Surveillance organizations or companies appointed to make checks shall separately take representative samples before loading in the Community and at destina ­ tion and retain these for the Commission. Costs relating to these checks, including the commercial value of the samples, shall be met by the tenderer. Article 6 1 . The tenderer shall be responsible for the financial consequences of his failure to respect the terms of the supply operation. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 98/20 Official Journal of the European Communities 24. 4. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX I Standing invitation to tender (or the export of 150 000 tonnes of breadmaking common wheat held by the French intervention agency (Regulation (EEC) No 962/93) 1 2 3 4 5 6 7 Tender No Lot No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) , (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX II The only Brussels numbers to use are (DG VI-C-1 (Attention : Messrs Thibault/Brus)) :  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  telefax :  295 01 32,  296 10 97,  295 21 25. 24. 4. 93 Official Journal of the European Communities No L 98/21 ANNEX III SUPPLY BY SEA TAKE-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Romanian Government, hereby certify that the goods indicated below have been taken over :  Name of vessel :  Place and date of takeover :  Product : !  Tonnage taken over : Remarks or reservations :